*385Viewing the evidence in the light most favorable to the People, and giving due deference to the jury’s findings of credibility under the standards set forth in People v Bleakley (69 NY2d 490), defendant’s guilt was proven beyond a reasonable doubt, and the verdict was not against the weight of the evidence. The issues raised by defendant concerning the credibility of the complaining witness were placed before the jury, and we find no reason to disturb its determination. We also find no merit to defendant’s unpreserved argument that the prosecutor improperly argued critical facts not in evidence. The prosecutor’s slight error in recalling the testimony of a defense witness was harmless. Finally, defendant received an appropriate sentence for his three separate attacks upon the complaining witness. Concur—Sullivan, J. P., Milonas, Kupferman and Rubin, JJ.